Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (figs. 4-6) reading on claims 1-17 in the reply filed on 11/17/2022 is acknowledged. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20060033163 A1; hereinafter “Chen”).

In re Claim 1, Chen discloses an electrostatic discharge (ESD) protection circuit (figs. 7-10) (¶ 0022, 0036-0043) comprising:
a plurality of transistors 32 each including a gate terminal 49, a drain terminal 37, and a source terminal 47;
a first connection line (connection line connecting the drain terminals 37; hereinafter “Line1”) connected to the drain terminals of the plurality of transistors;
a second connection line (connection line connecting the source terminals 47; hereinafter “Line2”) connected to the source terminals of the plurality of transistors;
a third connection line (connection line connecting the gate terminals 49; hereinafter “Line3”) connected to the gate terminals of the plurality of transistors;
an external resistor (44, 42, 72) (hereinafter “R”) connected to the third connection line Line3 (connected via tap 46); and
a ground terminal 54 connected to the external resistor R,
wherein the external resistor R comprises a first resistor (e.g., left portion of the P+-diffusion rings 44, 72, and the substrate resistance 42; hereinafter “R1”) and a second resistor (e.g., right portion of the P+-diffusion rings 44, 72, and the substrate resistance 42; hereinafter “R2”) connected to each other in parallel.

In re Claim 2, Chen discloses the ESD protection circuit of claim 1 (figs. 7-10) (¶ 0022, 0036-0043), wherein
the first resistor R1 is provided outside one side of each of the plurality of transistors 32, and the second resistor R2 is provided outside the other side of each of the plurality of transistors, and
the first resistor R1 and the second resistor R2 extend in the same direction as an extension direction of the gate terminal 32 (fig. 7).

In re Claim 7, Chen discloses the ESD protection circuit of claim 1 (figs. 7-10) (¶ 0022, 0036-0043), further comprising:
a ground line (e.g., line connected to VSS 54, fig. 8) provided outside the plurality of transistors 32;
a one-side fourth connection line (fig. 8, connection line connecting left portion of the diffusion region 44 to VSS; hereinafter “Line4_a”) connecting the ground line to the first resistor R1; and
an other-side fourth connection line (fig. 8, connection line connecting right portion of the diffusion region 44 to VSS; hereinafter “Line4_b”) connecting the ground line to the second resistor R2.

In re Claim 11, Chen discloses the ESD protection circuit of claim 1 (figs. 7-10) (¶ 0022, 0036-0043), wherein the plurality of transistors 32 comprise two adjacent transistors sharing the source terminal 47 or the drain terminal 37 (FIG. 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20060033163 A1; hereinafter “Chen”), as applied to claim 1 above and further in view of Tetsuro et al. (CN 1855719 A; hereinafter “Tetsuro”) (an English translation of Tetsuro has been attached with Office Action. Note, all the paragraphs cited in the following rejections would refer back to this English translation of Tetsuro).

In re Claim 3, Chen discloses the ESD protection circuit of claim 1 outlined above, but does not expressly disclose the third connection line comprises a one-side third connection line connected to one end of each of the gate terminals and an other-side third connection line connected to the other end of each of the gate terminals, and the first resistor is connected to the one-side third connection line, and the second resistor is connected to the other-side third connection line.

In the same field of endeavor, Tetsuro discloses an ESD protection circuit (figs. 1-5) wherein the third connection line G2’ (i.e., connection line connecting all the gate terminals as shown in fig. 5) comprises a one-side third connection line connected to one end of each of the gate terminals and an other-side third connection line connected to the other end of each of the gate terminals, and the first resistor CR (fig. 5, top TR) is connected to the one-side third connection line, and the second resistor CR (fig. 5, bottom TR) is connected to the other-side third connection line.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Tetsuro into the electrostatic discharge (ESD) protection circuit of Chen in order to attain low secondary high harmonic level by using gate wiring electrode G2 of curved shape (see paragraphs next to the para which starts with “FIG. 5 represents…” of Tetsuro).
	
In re Claim 4, Chen/Tetsuro discloses the ESD protection circuit of claim 3, wherein
the one-side third connection line comprises a first connection portion connected to the one end of each of the gate terminals and a second connection portion connecting the first connection portion to one end of the first resistor, and
the other-side third connection line comprises a first connection portion connected to the other end of each of the gate terminals and a second connection portion connecting the first connection portion of the other-side third connection line to one end of the second resistor (see fig. 5 of Tetsuro).

In re Claim 6, Chen/Tetsuro discloses the ESD protection circuit of claim 4, wherein the second connection portion of the one-side third connection line, the second connection portion of the other-side third connection line, the first connection line, and the second connection line are provided on the same layer (in both references, all these 4 connection lines are formed on substrate layer). Though, Chen or Tetsuro does not expressly disclose all these 4 connection lines comprise the same conductive material. However, one of ordinary skill in the art would have found this obvious before the effective filing date of the claimed invention to make all the 4 conducting connection lines comprising the same conductive material, e.g., low-resistance a metallic material in order to reduce IR drop.

In re Claim 10, Chen discloses the ESD protection circuit of claim 1 (figs. 7-10) outlined above, but does not expressly disclose wherein the first connection line comprises a plurality of first connection portions, connected to the drain terminal to extend in the same direction as an extension direction of the drain terminal, and a second connection portion connecting the plurality of first connection portions.
In the same field of endeavor, Tetsuro discloses an ESD protection circuit (figs. 1-5) wherein the first connection line DE’ (i.e., drain wiring electrode) comprises a plurality of first connection portions, connected to the drain terminal to extend in the same direction as an extension direction of the drain terminal (in fig. 5, the portions of DE’ which go north-south), and a second connection portion connecting the plurality of first connection portions (in fig. 5, the portion of DE’ which go east-west).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Tetsuro into the electrostatic discharge (ESD) protection circuit of Chen and form the connection line to drain terminal having comb shape in order to efficiently connect the plurality of drain terminals with one conducting electrode.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20060033163 A1; hereinafter “Chen”), as applied to claim 7 above.

In re Claim 8, Chen discloses the ESD protection circuit of claim 7 (figs. 7-10), wherein the one-side fourth connection line Line4_a, the other-side fourth connection line Line4_b, the first connection line Line1, and the second connection line Line2 are provided on the same layer (e.g., P-Well as shown in fig. 8). Chen does not expressly disclose all these 4 connection lines comprise the same conductive material. However, one of ordinary skill in the art would have found this obvious before the effective filing date of the claimed invention to make all the 4 conducting connection lines comprising the same conductive material, e.g., low-resistance a metallic material in order to reduce IR drop.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20060033163 A1; hereinafter “Chen”), as applied to claim 1 above and further in view of Chung et al. (US 20200212033 A1; hereinafter “Chung”).

In re Claim 9, Chen discloses the ESD protection circuit of claim 1 (figs. 7-10), wherein
each of the first resistor R1 and the second resistor R2 comprises a resistance component, a first electrode (left wire of component 42) connected to one end of the resistance component, and a second electrode (right wire of component 42) connected to the other end of the resistance component.
Chen does not expressly disclose the resistance component is provided on the same layer as the gate terminal and comprises the same material as a material of the gate terminal.
In the same field of endeavor, Chung discloses an electrostatic discharge (ESD) protection circuit (figs. 1-2, 4) the resistance component 113d is provided on the same layer as the gate terminal (e.g., gate of transistor 114) and comprises the same material as a material of the gate terminal (as shown in fig. 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chung into the electrostatic discharge (ESD) protection circuit of Chen in order to reduce process steps and reduce manufacturing cost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20090026604 A; hereinafter “Choi”) (an English translation of Choi has been attached with Office Action. Note, all the paragraphs cited in the following rejections would refer back to this English translation of Choi) in view of Chung et al. (US 20200212033 A1; hereinafter “Chung”).

In re Claim 12, Choi discloses an electrostatic discharge (ESD) protection circuit (figs. 1-3) comprising:
a plurality of transistors (each transistor comprising gate layer 60, gate insulating oxide layer 58, P-type impurity regions 54, 56 on p-substrate 50; hereinafter “FETs”) each including a gate terminal 60 provided on a substrate 50 (para 12, 13 under DESCRIPTION-OF-EMBODIMENTS);
an external resistor 40_1 including a first resistor R1 and a second resistor SR1 connected to each other in parallel (“the option switch (SR1) is a resistor (R1) and being connected in parallel to both ends of the resistor (R1)”; para 08, 09 under DESCRIPTION-OF-EMBODIMENTS), on the substrate;
a connection line (64, 68) connecting the external resistor 40_1 to the gate terminal 60;
a ground line VSS (fig. 1) connected (connected via C1) to the external resistor 40_1;
a first insulation layer provided 58 in a bottom surface of the gate terminal 60;
a second insulation layer 62 provided in a top surface of the gate terminal 60 (para 14 under DESCRIPTION-OF-EMBODIMENTS); and
wherein the connection line (64, 68) comprises a first connection portion 64 connected to the gate terminal 60 and a second connection portion 68 connecting the first connection portion 64 to the first resistor R1.

Choi does not expressly disclose a third insulation layer provided in a top surface of the ground line.
In the same field of endeavor, Chung discloses an electrostatic discharge (ESD) protection circuit (figs. 1-3) comprising a ground line PR2 or PP2 connected to the external resistor 112 (via capacitor 113) (¶ 0029) and a third insulation layer provided in a top surface of the ground line (an insulation layer of the RDL 101 or the top of the RDL structure 101 is covered with a package material (non-conductive material) to protect the RDL structure 101; ¶ 0036).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chung into the electrostatic discharge (ESD) protection circuit of Choi and provide a third insulation layer in a top surface of the ground line in order to protect the ESD device formed in the RDL layers (¶ 0036 of Chung).


Allowable Subject Matter
Claims 5, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 5: Closest prior art of record, alone or in combination, does not expressly disclose the ESD protection circuit comprising the first connection portion of the one-side third connection line intersects with the first connection line, and the first connection portion of the other-side third connection line intersects with the second connection line, in combination with other limitations of the preceding claims 1, 3 and 4.

Regarding Claim 13: Closest prior art of record, alone or in combination, does not expressly disclose the ESD protection circuit comprising the first connection portion is provided in a top surface of the second insulation layer, and the second connection portion is provided in a top surface of the third insulation layer, and the first connection portion and the ground line are provided on the same layer and comprise the same material, in combination with other limitations of the preceding claim 12.

Regarding Claim 14: Closest prior art of record, alone or in combination, does not expressly disclose the ESD protection circuit comprising the first resistor comprises a resistance component provided on the same layer as the gate terminal, a first electrode connected to one end of the resistance component and provided on the same layer as the ground line, and a second electrode connected to the other end of the resistance component and provided on the same layer as the ground line, and
the first electrode is connected to the second connection portion, in combination with other limitations of the preceding claim 12.

Regarding Claim 15: Closest prior art of record, alone or in combination, does not expressly disclose the ESD protection circuit comprising an additional connection line provided on the third insulation layer to connect the ground line to the first resistor, in combination with other limitations of the preceding claim 12.

Claims 16-17 depend from claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893